CLD-197                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4068
                                       ___________

                                ADRIENNE C. FRIEND,
                                                Appellant
                                        v.

         HONORABLE DAWN VANN; DETECTIVE ROBERT WHITAKER;
    OFFICER D. JACKSON; CHESTER POLICE DEPARTMENT; CITY OF CHESTER
           MUNICIPALITY; CRIMINAL INVESTIGATION DIVISION OF
                            DELAWARE COUNTY
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civ. No. 2:14-cv-01781)
                      District Judge: Honorable Legrome D. Davis
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 14, 2015
        Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                              (Opinion filed: June 19, 2015)
                                       _________

                                        OPINION*
                                        _________



PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Adrienne Friend appeals from the District Court’s dismissal of her

civil rights action. Because Friend’s appeal presents no substantial question, we will

summarily affirm.

                                             I.

       On March 24, 2014, Friend filed a complaint under 42 U.S.C. § 1983 in the

District Court. Friend alleged that, on November 11, 2010, police officers unlawfully

entered her home pursuant to a search warrant signed by Pennsylvania District Judge

Dawn Vann. She asserted that, upon entry, a police officer fired his weapon three times,

killing Friend’s dog and endangering the lives of the people in her home. Friend was

arrested the same day, and was released on bail on November 15, 2010. On January 20,

2011, she was arraigned in the Delaware County Court of Common Pleas. That court

ordered a Nolle Prosequi on March 22, 2011.

       In November 2012, Friend filed a complaint in the Delaware County Court of

Common Pleas against Judge Vann, the Chester Police Department (“CPD”), and the

Delaware County Criminal Investigation Division (“CID”), challenging the entry and

search of her house, as well as her arrest. Upon sustaining the defendants’ preliminary

objections, to which Friend did not respond, the Court of Common Pleas dismissed the

claims with prejudice on March 5, 2014.

       Friend filed the current action three weeks later. As a result of the above-

mentioned incidents, she claimed that the CPD, the CID, the City of Chester, Judge

                                             2
Vann, and others conspired to and did violate her civil rights. In particular, she asserted

claims for illegal seizure, false imprisonment, malicious prosecution, bystander liability,

and a Monell claim for municipality liability. She also brought claims under 29 U.S.C. §

1109, and for filing a false report under the False Claims Act, 42 U.S.C. § 3729. On July

7, 2014, the District Court granted the defendants’ motions to dismiss under Fed. R. Civ.

P. 12(b)(6). The District Court dismissed the CID and the CPD with prejudice,

determining that they are municipal subdivisions not subject to liability under 42 U.S.C. §

1983. It granted the remainder of the defendants’ motions to dismiss without prejudice,

providing Friend leave to file an amended complaint that described the “particular events

by which Defendants violated her rights, explain[ed] specifically how each defendant is

involved in her claims, and, perhaps most important, indicate[d] when all the relevant

events took place.”

       After Friend filed her amended complaint (which again included claims against

the CPD and the CID), the defendants moved to dismiss the amended complaint as well.

On September 26, 2014, the District Court granted those motions and dismissed Friend’s

amended complaint with prejudice. The District Court determined that Friend’s § 1983

claims against all defendants were barred by the statute of limitations. It further

concluded that the claims against Judge Vann, the CPD, and the CID were barred by res

judicata, and that Judge Vann was immune from suit under the Eleventh Amendment and

the common law doctrine of judicial immunity.

                                              3
       As to Friend’s claim under 29 U.S.C. § 1109, the District Court determined that it

was likely made in error, as that statute is part of ERISA and concerns liability for breach

of fiduciary duty with respect to retirement benefits. It thus dismissed the claim, as

Friend made no attempt to provide any facts indicating that a fiduciary duty existed or

that a breach of such a duty had occurred. The District Court also concluded that the

False Claims Act was inapplicable, as Friend made no allegation that a defendant

presented fraudulent financial claims to the federal government, as the statute requires.

See 31 U.S.C. § 3729. Finally, the District Court determined that further amendment of

the complaint would be futile, and dismissed the cause of action with prejudice.

       Friend timely appealed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s dismissal for failure to state a claim is plenary. See Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000). We will summarily affirm the District Court’s order if there is

no substantial question presented in the appeal. See 3d Cir. I.O.P. 10.6.

       After careful review of the record, we discern no error in the District Court’s

dismissal of Friend’s causes of action. As the District Court determined, Friend’s § 1983

claims are untimely. The statute of limitations for § 1983 claims arising out of conduct in

Pennsylvania is two years, and begins to run on the date that the cause of action accrues.

See Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). A cause of action accrues when the

                                             4
plaintiff knew or should have known of the injury upon which the cause of action is

based. See id. at 634-35.

       The alleged injuries relating to the search of Friend’s house occurred on

November 10, 2010, and the claims concerning that incident accrued on that day. And,

as the District Court stated, at the latest, the limitations period for Friend’s § 1983 claims

for false imprisonment and malicious prosecution commenced on March 22, 2011, when

the Court of Common Pleas dropped the charges against her. Accordingly, the two-year

statute of limitations for all of her § 1983 claims had long since expired by the time

Friend filed her March 24, 2014 complaint, and the District Court properly dismissed her

claims as time-barred.1

       Further, we affirm the District Court’s dismissal of the claims against Judge Vann

based on its determination that she was immune from suit. Friend cannot sustain a claim

against Judge Vann because judges are entitled to absolute immunity from liability based

on actions taken in their official judicial capacity, unless their actions are taken in the

“complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11 (1991) (per


1
  The District Court dismissed the CID and the CPD from the lawsuit in its July 2014
order after determining that they were municipal subdivisions that were not subject to
liability under § 1983. The District Court also stated, in its September 2014 order, that
the claims against the CID and CPD were barred by res judicata. However, we affirm the
dismissal of these entities on the basis that the claims against them—as well as those
against the other defendants—are untimely. See Murray v. Bledsoe, 650 F.3d 246, 247
(3d Cir. 2011) (per curiam) (stating that we may affirm a district court’s order on any
basis supported by the record).
                                               5
curiam); Briscoe v. LaHue, 460 U.S. 325, 334 (1983) (“We have held that state judges

are absolutely immune from liability for their judicial acts. . . .”). Friend’s allegations

against Judge Vann stem from her signing an arrest warrant and presiding over the trial of

one of Friend’s acquaintances. These are official acts, which were not taken in the

absence of jurisdiction, for which she is immune from suit.

       Additionally, as the District Court explained, the state courts, its employees, and

judges are entitled to immunity under the Eleventh Amendment because they are part of

the judicial branch of the Commonwealth of Pennsylvania. See Benn v. First Jud. Dist.

of Pa., 426 F.3d 233, 240-41 (3d Cir. 2005) (holding that Pennsylvania’s state court

system is entitled to Eleventh Amendment immunity). Accordingly, the District Court

also properly held that Judge Vann is entitled to Eleventh Amendment immunity.2

       Friend’s remaining claims do not warrant further discussion. Suffice it to say that

the District Court appropriately dismissed the claims under 29 U.S.C. § 1109 and the

False Claims Act. Because dismissal was proper and because the appeal presents no

substantial question, we will summarily affirm the District Court’s judgment. Friend’s

motion for appointment of counsel is denied.




2
  Because we affirm the dismissal of the claims against Judge Vann based on her
immunity from suit, we need not consider the District Court’s determination that the
claims against Judge Vann were barred by res judicata.
                                               6